Exhibit 10.3

August 25, 2018

Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania

Blue Ridge Mountain Resources, Inc.

122 West John Carpenter Freeway, Suite 300

Irving, Texas 75039

Ladies and Gentlemen:

Reference is hereby made to the Agreement and Plan of Merger (the “Merger
Agreement”), dated August 25, 2018, among Eclipse Resources Corporation, a
Delaware corporation (“Parent”), Blue Ridge Mountain Resources, Inc., a Delaware
corporation (the “Company”), and Everest Merger Sub Inc., a Delaware corporation
(“Merger Sub”). The Merger Agreement provides that, among other things,
(i) Merger Sub will merge with and into the Company (the “Merger”), and
(ii) each share of the common stock, par value $0.01 per share, of the Company
(the “Company Common Stock”) issued and outstanding immediately prior to the
effective time of the Merger shall be converted into the right to receive a
number of shares of common stock, par value $0.01, of Parent (the “Parent Common
Stock”), all as set forth in the Merger Agreement.

The undersigned is entering into this letter agreement (this “Lock-Up
Agreement”) to induce Parent and the Company to enter into the Merger Agreement.

The undersigned agrees that, without Parent’s prior written consent, but subject
to the provisions of the following paragraph, the undersigned will not, for a
period commencing at the effective time of the Merger and ending at midnight on
the sixtieth (60th) day thereafter(the “Lock-Up Period”), directly or indirectly
(1) offer, pledge, sell, contract to sell, grant any option or contract to
purchase, purchase any option or contract to sell, or otherwise dispose of any
shares of Parent Common Stock or any securities convertible into, exercisable
for, or exchangeable for shares of Parent Common Stock, (2) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of Parent Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Parent Common Stock or such other securities, in cash or otherwise, or
(3) publicly announce an intention to do any of the foregoing.

 



--------------------------------------------------------------------------------

The restrictions in the foregoing paragraph shall not apply to:

 

  a.

if the undersigned is a corporation, limited liability company, partnership, or
other entity, transfers to its stockholders, members, partners or other equity
owners as part of a distribution, or to any corporation, partnership or other
entity that is its affiliate; or

 

  b.

pledges in a bona fide transaction that are in effect as of the date hereof to a
lender to the undersigned, as disclosed in writing to the Company and Parent
prior to the date of this Lock-Up Agreement;

provided, however, that in each transfer pursuant to clause (a), prior to such
transfer, the transferee agrees in writing (in form and substance acceptable to
Parent) to be bound by the terms of this Lock-Up Agreement and such transfer
shall not involve a disposition for value; and provided further, that in each
transfer pursuant to clause (a) and (b), no publicly available filing or public
announcement is required or voluntarily made by any party in connection with
such transfer.

The undersigned also agrees and consents to the entry of stop transfer
instructions with Parent’s transfer agent and registrar relating to the transfer
of the undersigned’s shares of Parent Common Stock except in compliance with the
restrictions described above.

The undersigned also agrees that, during the period from the date of this
Lock-Up Agreement to the effective time of the Merger, the undersigned will not
make any Permitted Transfer of Subject Securities (each as defined in the Voting
Agreement dated as of the date hereof among the undersigned, Parent and the
Company) unless, prior to such transfer, the transferee in such Permitted
Transfer agrees in writing (in form and substance acceptable to Parent and the
Company) to be bound by the terms of this Lock-Up Agreement.

This Lock-Up Agreement shall not be amended or modified except by an instrument
in writing executed by Parent, the undersigned and, prior to the effective time
of the Merger, the Company. This Lock-Up Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflict of laws principles thereof.

The undersigned understands that the Company, Parent and other stockholders of
the Company are relying on this Lock-Up Agreement in proceeding with the Merger.
This Lock-Up Agreement is irrevocable and shall be binding upon the undersigned
and the heirs, personal representatives, successors and assigns of the
undersigned.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, this Lock-Up Agreement shall be
effective and binding on the undersigned only if, on or before the date of the
Merger Agreement, Parent and the Company shall have received an executed lock-up
agreement from each of the holders or beneficial owners of Company Common Stock
set forth on Exhibit A hereto, pursuant to which each of them has agreed to
restrictions on transfer of shares of Parent Common Stock on substantially the
same terms as (or terms no more favorable to such entities than) those set forth
in this Lock-Up Agreement, except as noted on Exhibit A.

[Signatures appear on the following page.]

 

3



--------------------------------------------------------------------------------

Very truly yours, ENCAP ENERGY CAPITAL FUND VIII, L.P. By:   EnCap Equity Fund
VIII GP, L.P.,   its general partner By:   EnCap Investments L.P.,   its general
partner By:   EnCap Investments GP, L.L.C,   its general partner By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner EnCap Energy Capital Fund
VIII Co-Investors, L.P. By:   EnCap Equity Fund VIII GP, L.P.,   its general
partner By:   EnCap Investments L.P.,   its general partner By:   EnCap
Investments GP, L.L.C,   its general partner By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner EnCap Energy Capital Fund IX,
L.P. By:   EnCap Equity Fund IX GP, L.P.,   its general partner By:   EnCap
Investments L.P.,   its general partner By:   EnCap Investments GP, L.L.C,   its
general partner By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner

SIGNATURE PAGE TO LOCK-UP AGREEMENT



--------------------------------------------------------------------------------

Travis Peak Resources, LLC By:  

/s/ James S. Addison

Name:   James S. Addison Title:   President and CEO

SIGNATURE PAGE TO LOCK-UP AGREEMENT

 

2



--------------------------------------------------------------------------------

EXHIBIT A

BLUE RIDGE MOUNTAIN RESOURCES, INC. STOCKHOLDERS

EXECUTING LOCK-UPS

Goldman Sachs Asset Management, L.P., on behalf of certain of its participating
funds and accounts*

Western Asset Management Company, LLC, as investment manager and agent for
certain stockholders

Specialty Loan Fund III, L.P.

Specialty Loan Sector D Investment Fund, L.P.

Specialty Loan Institutional Holdings DAC

Specialty Loan Institutional Fund III, L.P.

Specialty Loan VG Fund, L.P.

NDT Senior Loan Fund L.P.

Aiguilles Rouges Sector A Investment Fund, L.P.

 

 

*

The lock-up agreement for this entity includes an exception providing that,
after it has delivered the written consent required pursuant to Section 3(a)(i)
of the Voting Agreement, it may, prior to the effective time of the Merger, make
Permitted Transfers without the transferee(s) agreeing to be bound by the terms
of its lock-up agreement, so long as such transfers do not exceed 750,000 shares
of Subject Securities in the aggregate.